Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 1 of 17      PageID #: 722




  CLARE E. CONNORS                     7936
  Attorney General
  PATRICIA OHARA                3124
  ROBYN B. CHUN                 3661
  Deputy Attorneys General
  Department of the Attorney General
  State of Hawaiʻi
  425 Queen Street
  Honolulu, Hawaiʻi 96813
  Telephone: (808) 586-0618
  Fax: (808) 586-1372
  E-mail: robyn.b.chun@hawaii.gov

  Attorneys for Defendants
  the Honorable Mark E. Recktenwald, the Honorable Paula A. Nakayama,
  the Honorable Sabrina S. McKenna, the Honorable Michael D. Wilson,
  the Honorable Katherine S. Leonard, the Supreme Court of the State of Hawaii,
  The Office of Disciplinary Counsel of the Hawaii Supreme Court,
  The Disciplinary Board of the Hawaii Supreme Court,
  The Lawyers Fund for Client Protection of the Hawaii Supreme Court,
  Bradley R. Tamm, Clifford L. Nakea, Roy F. Hughes,
  Charlene M. Norris, and Andrea R. Sink

                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAIʻI

  GARY VICTOR DUBIN et al.,                     CV 21-00175 JAO-KJM

                   Plaintiffs,                  DEFENDANTS’ REPLY TO
                                                PLAINTIFFS’ MEMORANDUM IN
             vs.                                OPPOSITION TO DEFENDANTS’
                                                MOTION TO DISMISS WITH
  THE SUPREME COURT OF THE                      PREJUDICE VERIFIED COMPLAINT
  STATE OF HAWAII, et al.                       FOR DECLARATORY RELIEF AND
                                                FOR ACTUAL AND PUNITIVE CIVIL
                   Defendants.                  RIGHTS DAMAGES [Doc. 19];
                                                DECLARATION OF ROBYN B.
                                                CHUN; EXHIBITS “1” AND “2”;
                                                CERTIFICATE OF SERVICE

  834442_1
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 2 of 17            PageID #: 723




                                 TABLE OF CONTENTS
                                                                                     Page

  TABLE OF AUTHORITIES                                                                      i

  I.         INTRODUCTION                                                                   1

  II.        THE VERIFIED COMPLAINT MUST BE DISMISSED
             WITH PREJUDICE                                                                 2

             A.   Federal District Courts Lack Jurisdiction over State Attorney
                  Disciplinary Matters                                                      2

             B.   Alternative Doctrines Require Dismissal for Lack of Jurisdiction
                  or Abstention                                                             3

             C.   Plaintiffs’ Claims are Barred by the 11th Amendment, Sovereign
                  Immunity, Judicial Immunity and Quasi-judicial Immunity               5

  III.       CONCLUSION                                                                12




  834442_1
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 3 of 17   PageID #: 724




                             TABLE OF AUTHORITIES

  Cases

  Andrich v. Adel, et al.,
    2021 WL 977143 (D. Ariz. 2021)                                           4

  Beaulieu v. Vermont,
    807 F.3d 478 (2d Cir. 2015)                                             10

  Conn v. Gabbert,
    526 U.S. 286 (1999)                                                     11

  Crowe v. Oregon State Bar,
    989 F.3d 714 (9th Cir. 2021)                                       8, 9, 10

  Doe v. State Bar of California, et al.,
    415 F. Supp. 308 (N.D. Cal. 1976)                                      2, 3

  Francheschi v. Swartz,
     57 F.3d 828 (9th Cir. 1994)                                            10

  Gerzof v. Gulotta,
    425 U.S. 901 (1976)                                                      3

  Hirsh v. Justices of Supreme Court of State of Cal.,
     67 F.3d 708 (9th Cir. 1995)                                            11

  Kokkonen v. Guardian Life Ins. Co. of America,
    511 U.S. 375 (1994)                                                      5

  In re Disciplinary Board of the Hawaii Supreme Court,
      91 Haw. 363, 984 P.2d 688 (1999)                                       9

  Lombardo v. Pa. Dept. of Pub. Welfare,
    504 F.3d 190 (3d Cir. 2008)                                             10

  MacKay v. Nesbett,
    412 F.2d 846 (9th Cir. 1969)                                           2, 3



  834442_1
                                            -i-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 4 of 17      PageID #: 725




  McCants v. Nat’l Collegiate Athletic Ass’n.,
    215 F. Supp. 3d 952 (M.D.N.C. 2017)                                           10

  Morongo Band of Mission Indians v. California State Board of Equalization,
    858 F.2d 1376 (9th Cir. 1988)                                                5, 6

  Pareto v. FDIC,
    193 F.3d 696 (9th Cir. 1998)                                                  10

  Salman v. State of Nevada Com’n on Judicial Discipline,
     104 F. Supp.2d 1262 (D. Nev. 2000)                                           11

  Sherman v. Yakahi,
     549 F.2d 1287 (9th Cir. 1977)                                             10, 11

  Steel Co. v. Citizens for a Better Environment,
     523 U.S. 83 (1998)                                                            5


  Federal Constitution

  United States Constitution Article III                                           4


  State Statutes

  Hawaii Revised Statutes § 605-1                                                6, 7
  Revised Laws of Hawaii, Section 2323 (1915, amended 1921)                         7
  Kingdom of Hawaii’s Civil Code (1859), Ch. XXI, §1065                             7
  Kingdom of Hawaii’s Civil Code (1859), Ch. XXI, §1066                             7


  State Constitution

  Hawaii Constitution Article I, §1                                                6
  Hawaii Constitution Article I, §7                                                6
  Hawaii Constitution Article VI, Sec. 1                                          10




  834442_1
                                           -ii-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 5 of 17   PageID #: 726




  Rules

  Local Rule 7.4(b)                                                           9
  Local Rule 7.4(e)                                                           9
  RSCH Rule 2                                                             7, 10
  RSCH Rule 2.4(e)(8)                                                        10
  RSCH Rule 2.8                                                               7
  RSCH Rule 6                                                                10
  RSCH Rule 10                                                            7, 10
  RSCH Rule 10.4(1)                                                          10
  RSCH Rule 10.9                                                              8
  RSCH Rule 11                                                               10
  RSCH Rule 16                                                               10
  RSCH Rule 17(b)                                                            10
  RSCH Rule 17(d)(3)(B)                                                      10
  RSCH Rule 17(d)(3)(C)                                                      10




  834442_1
                                      -iii-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 6 of 17                 PageID #: 727




         DEFENDANTS’ REPLY TO PLAINTIFFS’ MEMORANDUM
      IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS WITH
     PREJUDICE VRIFIED COMPLAINT FOR DECLARATORY RELIEF
   AND FOR ACTUAL AND PUNITIVE CIVIL RIGHTS DAMAGES [Doc. #19]

  I.         INTRODUCTION

             Plaintiffs’ arguments to the contrary notwithstanding, Defendants’ Motion to

  Dismiss must be granted because:

             (a) This court, like all Federal District Courts, lacks jurisdiction to decide

                claims arising out of state attorney disciplinary matters regardless of the

                specific relief sought;

             (b) Alternative legal doctrines require dismissal for lack of jurisdiction or

                abstention; and

             (c) Plaintiffs’ claims against the Hawaii Supreme Court (“HSC”), the HSC

                Justices, the Office of Disciplinary Counsel of the HSC, the Disciplinary

                Board of the HSC, the Lawyers’ Fund for Client Protection of the HSC

                and the Civil Rights Defendants are barred by the 11th Amendment,

                sovereign immunity, judicial immunity and quasi-judicial immunity.

  Further, dismissal of the Verified Complaint must be with prejudice because an

  amendment of the Verified Complaint to include factual allegations consistent with

  the existing allegations will not address the legal deficiencies set out below as well

  as in the Memorandum in Support.




  834442_1
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 7 of 17               PageID #: 728




  II.        THE VERIFIED COMPLIANT MUST BE DISMISSED WITH
             PREJUDICE

             A.    Federal District Courts Lack Jurisdiction over State Attorney
                   Disciplinary Matters

             Plaintiffs simply dismiss federal court decisions, including decisions of the

  Ninth Circuit Court of Appeals, holding that federal courts lack jurisdiction over

  state attorney disciplinary procedures, because the relief sought in some of those

  cases differs from the relief Plaintiffs seek here. Dkt. #19 at 497. 1 For purposes of

  the court’s subject matter jurisdiction over state attorney disciplinary procedures in

  this case, that is a distinction that makes no difference and Plaintiffs fail to explain

  why it does or to present authority to support their contention.

             Other than to note that they have jurisdiction to decide reciprocal disbarment

  proceedings, federal district courts make no distinction based on the nature of relief

  sought. See, e.g. MacKay v. Nesbett, 412 F.2d 846, 846 (9th Cir. 1969) (“a federal

  court may, of course, examine a state court disciplinary proceeding if the state

  court’s order is offered as the basis for suspending or disbarring an attorney from

  practice before a federal court.”) (citation omitted). “The Ninth Circuit has held

  explicitly that federal district courts do not have jurisdiction to review state court

  orders concerning the discipline of state bar members.” Doe v. State Bar of


  1
   All citations to “dkt.” refer to this court’s CM/ECF-PACER docket. “Pin” (page
  citations) refer to the sequential “PageID #” imprinted by the court at the top of
  each page.

  834442_1
                                               -2-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 8 of 17             PageID #: 729




  California et al., 415 F. Supp. 308, 311 (N.D. Cal. 1976) relying in part on Gerzof

  v. Gulotta, 425 U.S. 901 (1976) (where a three-judge panel dismissed suit brought

  to test the constitutionality of New York’s procedures to discipline attorneys for

  professional misconduct). See MacKay, 412 F.2d at 846 (“order of a state court

  relating to the admission, discipline and disbarment of members of its bar may

  reviewed only by the Supreme Court of the United States on certiorari to the state

  court, and not by means of an original action in a lower federal court.”).

             B.    Alternative Doctrines Require Dismissal for Lack of Jurisdiction
                   or Abstention

             Alternatively, this court lacks jurisdiction pursuant to the Rooker-Feldman

  doctrine. Plaintiffs contend that Rooker-Feldman is not a “bar to the protection of

  Plaintiffs’ constitutional rights in this case” because Plaintiffs are challenging the

  Hawaii Supreme Court’s (“HSC”) jurisdiction and do not seek to reverse its factual

  findings. Dkt #19 at 510. Plaintiffs’ attempt to avoid the Rooker Feldman

  doctrine lacks merit.

             By seeking a declaratory judgment that the HSC’s attorney disciplinary

  procedure is unconstitutional, Plaintiffs are implicitly and necessarily asking this

  Court to overturn the HSC’s disbarment order. Plaintiffs acknowledge this point.

  Dkt. #19 at 503 n.3 (“. . . although once again presently this lawsuit does not seek

  to set aside [Mr. Dubin’s] disbarment, which would arguably result once the




  834442_1
                                               -3-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 9 of 17                  PageID #: 730




  entire Hawaii Bar is freed from the specter of the federal constitutional abuses he

  experienced in abundance.”) (emphasis added).

             Alternatively, if the Court does not dismiss this action for lack of

  jurisdiction, it should abstain pursuant to the Younger Abstention doctrine.

  Mr. Dubin contends that Defendants should not be allowed to claim that the HSC’s

  proceedings are final and cannot be appealed to the District Court while asking that

  Court to abstain because the Lawyers’ Fund is reviewing and paying claims made

  for Mr. Dubin’s actions and conduct. Dkt. #19 at 511-12. There is no

  contradiction.

             The HSC’s disbarment order is final and cannot be appealed to the district

  court. The Lawyers’ Fund is dealing with claims resulting from that decision and

  meanwhile, if this Court does not dismiss this action, it should abstain from

  proceeding.

             Plaintiffs also contend that “continual injuries to [Mr. Dubin’s] individual

  clients are all ongoing and brutal”. Dkt. #19 at 509. It may be that the Client

  Plaintiffs’ injuries are on-going but that does not give them Article III standing to

  challenge the HSC’s attorney disciplinary proceeding. See Andrich v. Adel, et al.,

  2021 WL 977143 (D. Ariz. 2021) (“the only one who stands to suffer direct injury

  in a disciplinary proceeding is the lawyer involved”).




  834442_1
                                                -4-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 10 of 17                  PageID #:
                                    731



            In short, “[i]t is presumed that a cause lies outside [the federal courts’]

 limited jurisdiction and the burden of establishing the contrary rests upon the party

 asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.

 375, 377 (1994). Plaintiffs have not overcome the presumption and established

 that this court has jurisdiction to decide their claims.

            Because the court lacks jurisdiction to decide Plaintiffs’ claims, the court

 must dismiss the Verified Complaint with prejudice; the court does not, and

 cannot, reach or decide any other claims or issues. See Steel Co. v. Citizens for a

 Better Environment, 523 U.S. 83, 94 (1998) (“Without jurisdiction the court cannot

 proceed at all in any cause. Jurisdiction is power to declare the law, and when it

 ceases to exist, the only function remaining to the court is that of announcing the

 fact and dismissing the cause.”); Morongo Band of Mission Indians v. California

 State Board of Equalization, 858 F.2d 1376, 1380 (9th Cir. 1988) (“Where

 ‘jurisdiction is lacking at the outset, the district court has ‘no power to do anything

 with the case except dismiss.’”) (footnote and citations omitted).

            C.    Plaintiffs’ Claims are Barred by the 11th Amendment, Sovereign
                  Immunity, Judicial Immunity and Quasi-judicial Immunity

            Even if the Court does have jurisdiction, Plaintiffs’ claims are nevertheless,

 barred and the Verified Complaint must be dismissed with prejudice.

            Plaintiffs contend that the 11th Amendment does not bar their claims and

 “plausibly questions whether the Hawaii Supreme Court even itself has the

 834442_1
                                                -5-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 11 of 17            PageID #:
                                    732



 protection of the Eleventh Amendment and sovereign immunity as an institution . .

 . .” Dkt. #19 at 502. Plaintiffs further contend that “neither the Hawaii State

 Constitution nor the Hawaii Revised Statutes nor the history of such judicial

 authority in the United States facially or factually supports such claims for the

 Court.” Id. These statements belie either a complete misunderstanding, or

 intentional misdirection, of Hawaii law.

            The Hawaii Constitution provides:

                  The judicial power of the State shall be vested in one
                  supreme court, one intermediate appellate court, circuit
                  courts, district courts and in such other courts as the
                  legislature may from time to time establish …

 Haw. Const. Art 1, §1 (emphasis added). The Constitution further provides:

                  The supreme court shall have power to promulgate rules
                  and regulations in all civil and criminal cases for all
                  courts relating to process, practice, procedure and
                  appeals, which shall have the force and effect of law.

 Haw. Const. Art. 1, §7 (emphasis added). Consistent with, and in recognition of

 this constitutional grant of authority, Hawaii statutory law provides:

                  §605-1 Attorneys, qualifications. (a) The supreme
                  court may examine, admit, and reinstate as practitioners
                  in the courts of the State, such persons as it may find
                  qualified for that purpose, who have taken the prescribed
                  oath of office. The supreme court shall have the sole
                  power to revoke or suspend the license of any such
                  practitioner.




 834442_1
                                             -6-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 12 of 17            PageID #:
                                    733



 HRS § 605-1 (emphasis added).2 It is from this constitutional and statutory

 authority that the HSC has promulgated the Rules of the Supreme Court of Hawaii

 (RSCH), including Rule 2 (Disciplinary Rules) and Rule 10 (Lawyers’ Fund for

 Client Protection). Those rules specifically provide:

              Complaints submitted to the Board or Counsel or
              testimony given with respect thereto … shall be
              absolutely privileged and no lawsuit predicated thereon
              may be instituted. Members of the Board, members of the
              hearing committees, hearing officers, [Disciplinary]
              Counsel, counsel to the Board, staff, volunteers, …
              appointed pursuant to Rules … 2.5, … shall be immune
              from suit and liability for any conduct in the course of
              their official duties.

 RSCH Rule 2.8 (emphasis added).

              Testimony and information given regarding claims
              submitted to the Fund shall be absolutely privileged and
              no lawsuit based on the testimony and information may
              be instituted, … Trustees and the trustees' staff and the
              Board of Directors and members and staff of the Hawaiʻi
              State Bar shall be immune from suit and liability for any
              conduct in the course of their official duties.

 2
   HRS § 605-1 derived from earlier territorial law (“… supreme court shall have
 the sole power to revoke or suspend the license of any such practitioners or to
 dismiss or suspend them from the roll of practitioners for malpractice, fraud, deceit
 or other gross misconduct.” Revised Laws of Hawaii, Section 2323 (1915,
 amended 1921) see Exhibit “1” to the Declaration of Robyn B. Chun attached
 hereto (“Chun Decl”), which in turn derived from Kingdom of Hawaii’s Civil
 Code (1859), Ch. XXI, § 1065 (“The Supreme Court shall have power to examine
 and admit as practitioners in the courts of record …”) and § 1066 (“Said
 practitioners shall be summarily amenable to the courts of record, and may be
 fined, imprisoned or dismissed from the roll of practitioners, for satisfactory
 cause.”) (see Exhibit “2” to Chun Decl).


 834442_1
                                          -7-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 13 of 17                  PageID #:
                                    734



 RSCH Rule 10.9.

            Thus, the disciplinary authority of Hawaii is hardly “judge made” as

 Plaintiffs claim – it instead derives from the Hawaii Constitution and is codified by

 the Hawaii legislature; with a history tracing from the Hawaii Kingdom, through

 its territorial period, and into statehood. It is that constitutional and statutory

 authority that results in a grant of immunity to the court, judges, agencies and

 individual Defendants herein.

            Plaintiffs’ argument that the HSC’s jurisdiction to regulate the practice of

 law, through its constitutionally, and legislatively authorized rules, is insufficient

 to confer immunity on its disciplinary officers by application of Crowe v. Oregon

 State Bar, 989 F.3d 714 (9th Cir. 2021) is equally infirm. Dkt. #19 at 499-502.

            In Crowe, certain Oregon lawyers filed suit against their unified Bar,

 alleging infringement of their First and Fourteenth Amendment rights of speech

 and association under the U.S. Constitution. Crowe, at 720. The issue before the

 court was “whether [the Oregon State Bar] is an arm of the state entitled to

 immunity under the Eleventh Amendment. Crowe, 989 F.3d at 730 (emphasis

 added). Conversely, here the complaint was filed by a disbarred lawyer and

 several of his former clients challenging not the state bar, but the state’s highest




 834442_1
                                               -8-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 14 of 17             PageID #:
                                    735



 court, its justices and its officers, appointees and masters.3 Plaintiffs here seek

 judgment “declaring the Hawaii Supreme Court’s attorney disciplinary structure …

 to be unconstitutional …” and for “actual and punitive [money] damages.” Dkt. #1

 at 176-77.4

            The Crowe panel noted: “‘The Oregon State Bar is a public corporation and

 an instrumentality of the Judicial Department of the government of the State of

 Oregon.’ … OSB is an integrated bar, … Subject to oversight by the Oregon

 Supreme Court, OSB administers bar exams, investigates applicants' character and

 fitness, formulates and enforces rules of professional conduct, and establishes

 minimum continuing legal education requirements for Oregon attorneys.” Id.

             Unlike Crowe the Hawaii State Bar Association (“HSBA”), is not a party

 or in any way implicated in this lawsuit. Even if it was, the HSBA has no relation,

 control or power over the Hawaii Supreme Court’s Disciplinary Board (DB), it’s

 Lawyers Fund for Client Protection (LFCP), or it’s Office of Disciplinary Counsel

 (ODC) other than as a collection conduit for disciplinary and lawyers fee




 3
  The DB and ODC are “special masters” of the Hawaii Supreme Court. In re
 Disciplinary Board of the Hawaii Supreme Court, 91 Haw. 363, 368-369, 984 P.2d
 688, 694 (1999).
 4
   Plaintiffs’ opposition, rather than citing to the docket, incorporates by reference
 their 193 page Complaint (Dkt #19 at 495) thereby greatly exceeding the LR 7.4(b)
 word and page limitations and omitting the required certification of LR 7.4(e).


 834442_1
                                            -9-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 15 of 17               PageID #:
                                    736



 assessments by the court. RSCH Rules 2.4(e)(8), 10.4(l), 17(b), 17(d)(3)(B)-(C).5

 In short, the issue here, unlike Crowe, is not whether the HSBA is an arm of the

 State; Crowe is therefore inapposite to this case.

            With respect to the HSC, there can be no dispute that the 11th Amendment

 bars Plaintiffs claims against the HSC, which is established by the Hawaii

 Constitution. See Art. VI, sec. 1, Hawaii State Constitution. See Francheschi v.

 Swartz, 57 F.3d 828 (9th Cir. 1994). However, even assuming the 11th

 Amendment does not bar Plaintiffs’ claims against the HSC, Plaintiffs’ claims are

 barred by state sovereign immunity. See, e.g., Beaulieu v. Vermont, 807 F.3d 478,

 483 (2d Cir. 2015); Lombardo v. Pa. Dept. of Pub. Welfare, 540 F.3d 190, 193 (3d

 Cir. 2008); McCants v. Nat’l Collegiate Athletic Ass’n., 251 F. Supp. 3d 952,

 955-56 (M.D.N.C. 2017).

            Plaintiffs allege that sovereign immunity does not bar their claims against

 the Civil Rights Defendants because the state treasury is not liable for a damage

 award against them (see Dkt. #1 at 171). Plaintiffs’ conclusory allegation is

 insufficient to defeat a motion to dismiss. See Pareto v. FDIC, 139 F.3d 696 (9th

 Cir. 1998); Sherman v. Yakahi, 549 F.2d 1287 (9th Cir. 1977).




 5
  Bar “assist[s]” the court in “Rule 2” (discipline) and “Rule 10” (Lawyers’ Fund),
 but its powers of control are limited to Rules 6 (professional corporations),
 11 (IOLTA) and 16 (substance abuse).


 834442_1
                                             -10-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 16 of 17                 PageID #:
                                    737



            With respect to judicial immunity, as to the individual Justices, Plaintiffs

 state there is “no issue of judicial immunity that needs questioning at this time”.

 Dkt #19 at 504. Precisely what Plaintiffs mean by this statement is unclear, but it

 appears that they acknowledge that judicial immunity bars their claims against the

 HSC justices.

            Relying on Conn v. Gabbert, 526 U.S. 286 (1999), Plaintiffs argue at length

 that the Civil Rights Defendants are not entitled to qualified immunity. Dkt. #19

 at 505-507. It appears that Plaintiffs have confused quasi-judicial immunity with

 qualified immunity. In any event, their reliance on Conn which addresses qualified

 immunity is misplaced. With respect to quasi-judicial immunity, Plaintiffs’ claims

 against the Civil Rights Defendants, acting as arms of the HSC, are barred by

 quasi-judicial immunity. See Hirsh v. Justices of Supreme Court of State of Cal.,

 67 F.3d 708 (9th Cir. 1995); Salman v. State of Nevada Com’n on Judicial

 Discipline, 104 F.Supp.2d 1262 (D. Nev. 2000). Plaintiffs’ conclusory allegations

 of supposed wrongdoing on the part of the Civil Rights Defendants and

 unwarranted inferences (Dkt. #19 at 507) again will not defeat a motion to dismiss.

 See Pareto, 139 F.3d 696 (9th Cir. 1998); Sherman, 549 F.2d 1287 (9th Cir. 1977).




 834442_1
                                              -11-
Case 1:21-cv-00175-JAO-KJM Document 24 Filed 08/02/21 Page 17 of 17                 PageID #:
                                    738



 III.       CONCLUSION

            For the foregoing reasons in addition to the reasons set forth in the

 Memorandum in Support (Dkt. #10-1), the Verified Complaint must be dismissed

 with prejudice.

            DATED: Honolulu, Hawaiʻi, August 2, 2021.

                                             CLARE E. CONNORS
                                             Attorney General of Hawaii

                                             /s/ Robyn B. Chun
                                             ROBYN B. CHUN
                                             Deputy Attorney General
                                             Attorney for Defendants
                                             Supreme Court of the State of Hawaii, Chief
                                             Justice Mark E. Recktenwald, Associate
                                             Justices Paula A. Nakayama, Sabrina S.
                                             McKenna, Michael D. Wilson and Katherine
                                             S. Leonard, the Office of Disciplinary
                                             Counsel of the Hawaii Supreme Court, the
                                             Disciplinary Board of the Hawaii Supreme
                                             Court, Lawyers’ Fund for Client Protection
                                             of the Hawaii Supreme Court, Bradley R.
                                             Tamm, Clifford L. Nakea, Roy F. Hughes,
                                             Charlene M. Norris, and Andrea R. Sink




 834442_1
                                              -12-
